Title: From George Washington to Richard Henry Lee, 17 May 1777
From: Washington, George
To: Lee, Richard Henry



Dear Sir,
Morris Town May 17th 1777.

Under the previledge of friendship, I take the liberty to ask you, what Congress expects I am to do with the many Foreigners they have, at different times, promoted to the Rank of Field Officers? and by the last resolve, two to that of Colonels.
In making these appointments, it is much to be feared that all the Circumstances attending; are not taken into consideration—To oblige the adventurers of a Nation whom we want to Interest in our Cause, may be one inducement, & to get rid of their importunity, another—but this is viewing the matter by halves, or on one side only—These Men have no attachment or tyes to the Country, further than Interest binds them—they have no Influence—and are ignorant of the language they are to receive & give orders in, consequently great trouble, or much confusion must follow: but this is not the worst, they have not the smallest chance to recruit others, and our Officers thinks it exceedingly hard, after they have toild in this Service, & probably sustaind many losses to have Strangers put over them, whose merit perhaps is not equal to their own; but whose effrontery will take no denial.
The management of this matter give me leave to add Sir, is a delicate

point, for altho no one will dispute the right of Congress to make appointments, every person will assume the previledge of judging of the propriety of them; & good policy, in my opinion, forbids the disgusting a whole Corps to gratifie the pride of an Individual; for it is by the zeal & activity of our own People that the cause must be supported, and not by a few hungry adventurers—Besides, the error of these Appointments is now clear and manifest, and the views of Congress evidently defeated; for by giving high rank to people of no reputation or Service, you have disgusted their own Country men; or in other words, raised their expectations to an insatiable pitch; for the Man who was a Captain in France, finding another who was only a Subaltern there or perhaps nothing appointed to a Majority with us, extends his views instantly to a Regiment—In like manner the Field Officer can accept of nothing less than a Brigade, & so on, by which means the Man of real Rank & merit, must be excluded, or perhaps your whole Military System disordered. In the mean while I am haunted and teazed to death by the importunity of some & dissatisfaction of others.
My Ideas in this representation, does not extend to Artillery Officers and Engineers—The first of these will be useful if they do not break in upon the arrangement of that Corps already established by order of Congress. The Second are absolutely necessary, and not to be had here. but proper precaution should be observd in the choice of them, for we have at present in pay, & high Rank two (Frenchmen) who, in my judgment know nothing of the duty of Engineers—Gentn of this profession ought to produce sufficient and authentic testimonials of their skill & knowledge, and not expect that a pompous narrative of their Services, and loss of Papers (the usual excuse) can be a proper Introduction into our Army.
The freedom, with which I have delivered my Sentiments on this Subject, will, I am perswaded, meet your excuse when I assure you that I have nothing else in view than the good of the Service.
By the time, Or before this Letter can reach you, Congress will be visited by a person who calls himself Colo. Michael Fabricy a Kovats who according to his own Account is a most valuable Officer from Prussia. What his Credentials are, I know not, but from what little I have seen of him, they ought to be strong to convince me of his real Importance for if his conversations have been faithfully Interpreted he has been caught tripping several times. I am Dr Sir Yr Most Obedt & Affecte Servt

Go: Washington

